OLSZEWSKI, Judge,
dissenting.
I respectfully dissent from that part of the decision which reverses the hearing court’s order adjudicating J.M., born 1/03/92, K.M., born 4/22/88, K.M., born 6/25/86, M.M., born 6/01/80, and F.M., Jr., born 3/19/81, dependent. It was not an abuse of discretion to find appellant-mother to be a dysfunctional parent who did not promote the safety and welfare of her children. The children’s placement outside the home is therefore necessary. Moreover, the reasons compelling placement of T.M. are equally applicable when adjudicating the dependency of the other five children. The fact that these five children did not share as harsh a fate as T.M. is fortuitous, and not a positive reflection of the parenting skills of appellant-mother.
The majority quotes In re M.K. for the proposition that our standard of review in dependency eases is broad. 431 Pa.Super. 198, 203-204, 636 A.2d 198, 201, allocatur denied, 537 Pa. 633, 642 A.2d 486 (1994). Unfortunately, while In re M.K. accurately quotes In re Frank W.D., 315 Pa.Super. 510, 517, 462 A.2d 708, 711 (1983), In re Frank W.D. does not accurately quote its source, In re Custody of Neal, 260 Pa.Super. 151, 393 A.2d 1057 (1978), for Neal simply states that “appellate review of child custody cases is of the broadest type.” Id. at 152, 393 A.2d at 1058. Neal cites to both Commonwealth ex rel. Holschuh v. Holland-Moritz, 448 Pa. 437, 292 A.2d 380 (1972) and Tobias v. Tobias, 248 Pa.Super. 168, 374 A.2d 1372 (1977), both of which state that our scope of review is broad. Sadly, we have been perpetuating a misquotation and thus confusing scope with standard of review in child placement cases.
“Scope of review” and “standard of review” are often— albeit erroneously — used interchangeably. The two terms carry distinct meanings and should not be substituted one for another. “Scope of review” refers to “the confines within which an appellate court must conduct its examination.” Coker v. S.M. Flickinger Company, Inc., 533 Pa. 441, 450, 625 A.2d 1181, 1186 (1993). In other words, it refers to the matters (or “what”) the appellate court is permitted to *421examine. In contrast, “standard of review” refers to the manner in which (or “how”) that examination is conducted.... [W]e also referred to the standard of review as the “degree of scrutiny” that is to be applied. Id., 625 A.2d at 1186.
Morrison v. Commonwealth, Dept. of Public Welfare, 538 Pa. 122, -, 646 A.2d 565, 570 (1994) (emphasis in original).
This distinction is important. To facilitate our broad review, we require the hearing judge to furnish a “full and complete explanation of the reasons underlying his decision, which reasons should be set forth in a complete, comprehensive Opinion.” Neal, 260 Pa.Super. at 153, 393 A.2d at 1058 (quoting Commonwealth v. ex rel. Fox v. Fox, 216 Pa.Super. 11, 17-18, 260 A.2d 470, 473 (1969); see also Tobias, 248 Pa.Super. at 171-73, 374 A.2d at 1374. The majority does not hold that the ten-page opinion of the Honorable Robert L. Wolfe is deficient. Our scope of review, therefore, in determining the propriety of a decision to terminate parental rights “is limited to whether the decision of the court below was supported by competent evidence.” In re E.S.M., 424 Pa.Super. 296, 302, 622 A.2d 388, 391 (1993). Where the hearing judge has fully supported her reasons for severing parental rights, and the record buttresses those reasons, we will not reverse her decision “[ajbsent an abuse of discretion, an error of law or insufficient evidentiary support for the ... decision.” Id. (citation omitted).
We will not presume an abuse of discretion when the hearing judge complies with the requirements outlined in Neal and Tobias, supra. Neal, 260 Pa.Super. at 152-54, 393 A.2d at 1058. “The term ‘discretion’ imports the exercise of judgment, wisdom, and skill so as to reach a dispassionate conclusion, and discretionary power can only exist within the framework of the law, and is not exercised for the purpose of giving effect to the will of the judge.” Id. 533 Pa. at 447, 625 A.2d at 1184 (citation omitted). An abuse of discretion occurs not merely when there is an error of judgment, but when that judgment is “manifestly unreasonable or where the law is not applied or where the record shows that the action is a result of *422partiality, prejudice, bias, or ill will.” Id. at 447, 625 A.2d at 1185 (citation omitted). In other words, the decision has to have merit. Id.
In reviewing such decisions, “we generally defer to the trial court’s judgment because, by virtue of its position, it is uniquely qualified to determine factual matters.” Id. at 452, 625 A.2d at 1187. The trial court’s on-the-scene evaluation gives it a vantage point more suited to review the facts than an appellate court, which is limited by the cold record. Thompson v. City of Philadelphia, 507 Pa. 592, 599, 493 A.2d 669, 672-73 (1985). In the case sub judice, I find no indication that the hearing court’s decision was the product of prejudice, ill-will, bias, or partiality. As the majority admits, “[t]his is a most difficult case.” Majority opinion at 417. In such difficult cases, the final outcome is determined by all of the insights, experiences, and legal training a judgé brings to bear. To say that we, with our experience, training, and philosophies, would have rendered a different decision is a far cry short of impugning the merit of the determination under consideration. I would therefore find no abuse of discretion in Judge Wolfe’s decision.
Nor does the majority point to any error of law made by the hearing court, apart from a failure by appellee to show that proper parental care and control was not available, and that the evidence supporting a judgment of dependency did not meet the required clear and convincing standard. Both of these rulings in effect state that the evidence is insufficient to find five of the six children to be dependent.
In reviewing sufficiency-of-the-evidence claims, our standard of review “is limited to viewing the evidence in the light most favorable to ... the verdict winner; our sole duty is to decide whether there was sufficient evidence to sustain the verdict.” Matter of B.R., 408 Pa.Super. 345, 350-51, 596 A.2d 1120, 1123 (1991). The majority does not look at the evidence in the light most favorable to Warren County Children and Youth Services (CYS), the verdict winner. In that light, I would find the following: appellant-mother was ordered by the court not to allow older men to enter the M. home without *423■written permission from CYS; appellant-mother violated that order by allowing men into the home, one of whom even lived in the attic; the children were improperly supervised; one daughter, T.M., had been raped and fondled by several men; appellant-mother had been alerted to an alleged history of sexual misconduct of one of these men, yet seemed to do nothing to keep him away from the children; and, the rape occurred as the perpetrator was on his way to pick up not only his nine-year-old victim, but also several of her sisters.
The majority appears to substitute its judgment for that of the hearing court, an impermissible task we are ill-suited to accomplish. When viewed in the light most favorable to CYS, I would hold that the evidence is sufficient to find that there was inadequate supervision of the six M. children adjudicated dependent. See In Interest of Palmer, 404 Pa.Super. 314, 318, 590 A.2d 798, 800 (1991) (“In order to find a child ‘dependent’ under the Juvenile Act [42 Pa.C.S.A. § 6301 et seq.], it must be shown that the child is ‘without proper parental care or control, subsistence, education as required by law, or other care or control necessary for his physical, mental, or emotional health, or morals.’ 42 Pa.C.S.A. § 6302.”).
After having agreed that the evidence is sufficient to adjudicate T.M. dependent, the majority goes on to state that “[tjhere is no competent evidence, however, to support the trial court’s finding that any other children were dependent.” Majority opinion at 417. The trier of fact is the sole arbiter of T.M.’s credibility. In re Adoption of B.G.S., 418 Pa.Super. 588, 614 A.2d 1161 (1992). Having accepted T.M.’s testimony as competent and sufficient to determine her own dependency, it is inconsistent that we should reject that same testimony as being incompetent, incredible, or insufficient to determine the dependency of her siblings. If the case in support of finding five of the children dependent is based on “innuendo and suspicion,” 1 then the determination that T.M. is dependent is equally suspect. The majority realizes, however, that to question the hearing court’s factual determinations regarding *424T.M.’s testimony impermissibly interjects us into the fact-finding province of the trial court.
The hearing court did not adjudicate five of the children to be dependent simply because their sibling was judged to be dependent;2 nor does this case turn on whether or not each of the children is an actual victim of sexual abuse. The children were not adjudicated dependent because they were sexually molested. The charges of rape and molestation were leveled against third parties to the action herein. That a friend or neighbor raped T.M. is not the reason T.M. has been placed outside the home. It is the proof that appellant-mother has failed to adequately supervise and protect her children. No parent is a deficient caretaker because a child is harmed. She can be judged to be dysfunctional, however, for allowing her children to be repeatedly placed in harm’s way. More to the point, she certainly abrogates her parental responsibilities when she knowingly invites that harm into her children’s home. That more children were not sexually abused is a result of felicitous fortune, not familial fidelity.
For the foregoing reasons, I join with the majority in affirming the hearing court’s order finding T.M. dependent. I dissent from that part of the decision reversing the hearing court’s determination regarding the other five children.3

. See majority opinion at 881.


. See majority opinion at 881.


. Appellant-mother also raises the claim that counsel for the children was ineffective for not assisting one of the children, M.M., in her desire to be reunited with appellant-mother. Given that M.M. testified that she wished to return home, I would find this argument without merit. See N.T. 12/8/93 at 51, 65. The majority did not address this issue because its decision finds in favor of appellant-mother on other grounds, and, accordingly, does reincorporate M.M. into appellant-mother’s household.